DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 11/3/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, and 8 of copending Application No. 16/835,788 (reference application). Although the claims at issue are the wood-based panel having antistatic properties of instant claims 1 and 3-6 would have been obvious over the antistatic impregnated and/or coated paper for use in laminates or for coating wood-based panels of claims 1, 3-6, and 8 of copending Application No. 16/835,788. The only different is the antistatic coating is applied to a paper in claims 1, 3-6, and 8 of copending Application No. 16/835,788, but one of ordinary skill in the art at the time of invention would have known that coatings may be applied directly to the wood panel as in instant claims 1 and 3-6, since wood flooring laminates may or may not contain impregnated or coated paper layers as a matter of design choice. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 7-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/835,788 in view of Okibe Junko et al (EP 0 822 240 A1).
Claim 1 of copending Application No. 16/835,788 would have rendered obvious to one of ordinary skill in the art at the time of invention claim 1 of the instant application.
Junko teaches coating resin compositions wherein the composition comprises an organosilanes comprising a silica-dispersed oligomer solution of organosilane (abstract); wherein the resins may comprise pigments or not (i.e., colored or decorative layers and or clearcoat compositions) and be used on wood substrates with primer layers (page 5). Junko further teaches the use of colloidal silica particles (i.e., abrasion resistant particles) in contributing to the hardness (page 6, lines 49-58); and the page 2, lines 1-15).
Therefore, per Junko, one of ordinary skill in the art at the time of invention would have known that the use of multiplayers layers of paint could be used to affect the final properties of the coating (e.g., weatherability or resistance to abrasion and erosion and decorative effects); so it would have been obvious to one of ordinary skill in art at the time of invention to apply as many coatings of the paint (e.g., primer layers, multiple resin layers, and protective layers) to achieve the desired weatherability and decorative effects of the coating. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the silica particles in combination with the upper resin layer or layers (Le., wherein at least one layer of abrasion-resistant particles is applied to the second resin layer on the upper side of the wood-based panel: wherein at least one layer of a further resin layer is provided on the al least one layer of abrasion-resistant particles) to optimize the hardness of those layer or layers.
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/           Primary Examiner, Art Unit 1783